Citation Nr: 1502015	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected major depression with somatization syndrome, to include entitlement to a separate evaluation for somatization syndrome or fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from May 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

On September 20, 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO in Los Angeles, California.  She also testified at an RO hearing before a decision review officer in June 2010.  Transcripts of both hearings have been associated with the Veteran's claims file.

The Board has reviewed the Veteran's paper claims folder, as well as her electronic claims files maintained in both Virtual VA and VBMS, and is satisfied that the only matter properly before it at this time is that which is listed on the title page of this action.  A review of her claims files does show that the Veteran has, during the course of her current appeal, filed multiple other claims for various VA benefits.  Multiple claims have been granted, some have been denied, and the Veteran has also withdrawn several claims prior to any claim being placed in appellate status.  It is clear from the Veteran's filings that she has extensive knowledge of the claims processing system and is actively engaged in ensuring adjudication of all pursued claims.  Given the Veteran's statements of record and the adjudicative actions of the RO, the Board finds that it need not at this point take jurisdiction over any additional issues to ensure proper development, nor is it necessary to refer any matter for adjudication.  The Board points out, however, that the Veteran should clarify with the agency of original jurisdiction (AOJ) whether she is still seeking entitlement to service connection for vertigo or a disability manifested by dizziness, claimed secondary to her service-connected migraine headache disorder, as she did file a notice of disagreement as to the RO's denial of that claim but in later correspondence stated that she was seeking only entitlement only to Dependents' Educational Assistance (DEA) benefits.


REMAND

In a June 2007 rating decision, the RO granted service connection for depression and assigned a 30 percent disability evaluation, effective from October 12, 2006.  That grant was based on the report of a March 2007 VA examination, which contained that VA examiner's opinion that the Veteran's depression was due to her chronic pain resulting from the injuries to her back and legs that she sustained during active military service.  At that time, the Veteran was already in receipt of VA disability compensation for, among other things, service-connected right and left knee patellofemoral pain syndrome, thoracic strain, cervical and lumbar spine intervertebral disc syndrome, left wrist ulnar neuropathy associated with cervical spine intervertebral disc syndrome, and proprioceptive changes of the left leg associated with lumbar spine intervertebral disc syndrome.

In January 2008, the Veteran filed claims of service connection for, among other things, fibromyalgia, claimed to be "secondary to all service-connected conditions."  In support of her claim of service connection for fibromyalgia, the Veteran submitted multiple private treatment records indicating a diagnosis of fibromyalgia, such as the report of a December 2007 rheumatology consultation containing an impression of fibromyalgia with widespread pain, fatigue, sleep disturbance, multiple associated somatic symptoms, and depression.

In April 2008, the Veteran was afforded a VA fibromyalgia examination for the purpose of obtaining an opinion as to the likelihood that the Veteran had fibromyalgia that was etiologically related to her service-connected disabilities.  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, and documented all clinical findings.  The examiner diagnosed major depression with secondary somatization syndrome, but indicated that he found no evidence of fibromyalgia.  The examiner stated that the Veteran met the criteria for somatization disorder, as evidenced by a history of somatic symptoms prior to the age of 30, pain in at least four different sites on the body, two gastrointestinal problems other than pain such as vomiting or diarrhea, one sexual symptom, and one pseudoneurolgical symptom.  Regarding whether the Veteran had fibromyalgia, the examiner explained that a diagnosis of fibromyalgia requires elimination of physical and psychological explanations for the patient's symptomatology and stated that it does not appear as though the process of eliminating other more rational explanations for the Veteran's alleged symptoms was ever accomplished.  He went on to opine that the Veteran's multitude of physical complaints, when coupled with the diagnosis of major depression and given the fact that the Veteran meets the criteria for a diagnosis of somatization disorder effectively rules out a diagnosis of fibromyalgia or myofascial pain syndrome.  Although the examiner found the Veteran's diagnosis of fibromyalgia to be incorrect, the examiner did conclude that the Veteran's somatization disorder was causally related to her major depression disorder.

In August 2008, the RO issued a rating decision wherein it continued the Veteran's 30 percent rating for her service-connected major depression.  Notably, however, the RO re-characterized her disability as major depression with somatization syndrome, which it indicated had been claimed as fibromyalgia.  The Veteran filed a notice of disagreement as to the August 2008 rating decision and in a January 2010 statement in support of claim, she clarified that she was not seeking an increase in her depression rating but was claiming service connection for fibromyalgia.  The Veteran pointed out that fibromyalgia is evaluated under its own diagnostic code and asserted that she met the criteria for a 40 percent rating for that disability.  In March 2010, the Veteran submitted additional evidence "in conjunction with her pending appeal to establish entitlement to . . . separate and distinct disability evaluations for depression and fibromyalgia."  That evidence included, among other things, the report of a January 2010 private rheumatological evaluation conducted by W.L., M.D., who conducted a physical examination of the Veteran and indicated 14 of 18 trigger points were tender.  Based on examination of the Veteran and a review of certain medical records, Dr. W.L. stated his agreement with the prior diagnosis of fibromyalgia.  

In July 2011, the RO issued a statement of the case (SOC).  The issue was framed as follows:  "Evaluation of major depression with somatization syndrome (claimed as fibromyalgia) and entitlement to a separate compensable evaluation for fibromyalgia, currently evaluated as 30 percent disabling."  The RO then denied a rating in excess of 30 percent, stating that although the Veteran had a diagnosis of fibromyalgia, because depression and anxiety are part of the criteria for evaluating fibromyalgia, to provide a separate evaluation would constitute pyramiding, which is prohibited.  

In September 2011, the Veteran testified at a Board hearing.  She again asserted entitlement to a separate rating for fibromyalgia, arguing that it is a separate and distinct disability of the musculoskeletal system.  The Veteran also stated her belief that her depression had increased in severity, such that a 50 percent rating is warranted for that disability.

In light of the above, the Board finds that the matter must be remanded for further development.  Although the Veteran was not initially seeking an increased rating for her service-connected major depression, the RO framed the issue as such.  The Veteran also stated her belief during her September 2011 hearing that her depression has worsened.  The Board notes that VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Here, in consideration of the statements made by the Veteran during the September 2011 hearing, the Board finds that the Veteran's claim for a rating for her service-connected major depression must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that more than six years have passed since her last mental health examination.  The evidence has become stale, at least as it pertains to the current level of disability.  

Further development is also necessary with regard to the issue of entitlement to a separate rating for somatization disorder/fibromyalgia, which is part of the Veteran's increased rating claim.  Although the RO did not specifically include fibromyalgia as part of the Veteran's service-connected depressive disorder, presumably based on the VA examiner's conclusion that the diagnosis of fibromyalgia was incorrect, the RO did include somatization syndrome as part of the Veteran's service-connected disability.  In its July 2011 SOC, however, the RO conceded that the Veteran had a diagnosis of fibromyalgia, but determined that a separate rating was not warranted as to assign one would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided).  The Board acknowledges that the rating schedule contemplates anxiety and depression as a symptom associated with fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  The primary symptom of fibromyalgia, however, is widespread musculoskeletal pain and tender points.  Id.  Indeed Diagnostic Code 5025 compensates for widespread musculoskeletal pain and tender points "with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms."  Id. (emphasis added).  Further, as discussed by the VA examiner, the criteria for a diagnosis of somatization disorder encompasses symptoms not contemplated by the rating criteria applicable to rating depression, such as physical pain, gastrointestinal symptoms, and neurological symptoms.  

Thus, although the RO is correct that compensating depressive symptoms twice would be impermissible, it appears that the Veteran's service-connected disability, be it somatization disorder or fibromyalgia, is manifested by symptomatology that is not accounted for in the current rating for depression.  Complicating the issue of entitlement to a separate rating, however, is the fact that in addition to the service-connected disabilities mentioned above (right and left knee patellofemoral pain syndrome, thoracic strain, cervical and lumbar spine intervertebral disc syndrome, left wrist ulnar neuropathy associated with cervical spine intervertebral disc syndrome, and proprioceptive changes of the left leg associated with lumbar spine intervertebral disc syndrome), the Veteran is also service connected for migraine headaches, bilateral flat feet with plantar fasciitis, left hip trochanteric bursitis, bilateral lower extremity tarsal tunnel syndrome, a compression fracture of the left second digit, fibrocystic breast disease, status post hysterectomy secondary to uterine fibroids, and hemorrhoids.  Given the nature of the disabilities for which the Veteran is currently in receipt of service-connected disability compensation for, it is unclear to the Board whether her somatization disorder or fibromyalgia is manifested by symptomatology for which she is not already receiving compensation for.  Indeed, save for a three week period in 2009, the Veteran has been continuously evaluated as 100 percent disabled since December 27, 2007, which suggests to the Board that the Veteran is being compensated for many of the pain symptoms she alleges are attributable to her fibromyalgia.  The Board finds however, that this is a medical determination requiring further development, as set forth in the action paragraphs below.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with her claim for a higher evaluation of her service-connected major depression.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should review all medical and lay evidence of record regarding the severity of the Veteran's psychiatric disability and provide an assessment of how the Veteran's psychiatric symptoms have affected her occupational and social functioning since January 2008.  

The examiner should also comment on the Veteran's level of occupational impairment caused by her major depression symptoms and assign a GAF score, with its meaning explained in the context of the rating criteria.  

The examiner should be asked to comment on whether the Veteran meets the criteria for somatization disorder and set forth all symptoms related to that disability.  

2.  The AOJ should schedule the Veteran for a VA fibromyalgia examination with a rheumatologist or other specialist who possesses the requisite certifications or training to evaluate the severity of the Veteran's fibromyalgia.  The examiner should conduct a thorough review of the record and a physical examination of the Veteran.  The examiner is requested to provide a list of symptoms associated with the Veteran's fibromyalgia.  The examiner should then consider the symptoms associated with the Veteran's other service-connected disability and should, to the extent possible, indicate whether the Veteran's fibromyalgia is manifested by any symptomatology that is distinct and separate from that which the Veteran's is already being compensated.  

If additional examinations are necessary for the examiner to be able to provide the requested information, the examiner should indicate what examinations are necessary and the AOJ should ensure that all additional development in undertaken.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to a rating greater than 30 percent for major depression, to include whether a separate rating is warranted for fibromyalgia/somatization disorder based on physiological manifestations of that/those disabilities.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


